                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:19-cv-00024-FDW

BRIAN TROY ABERLE,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
B. PHIL HOWELL, et al.,                   )
                                          )
                  Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on review of the file in this matter and on Plaintiff’s

Complaint [Doc. 1].

       On March 7, 2019, Plaintiff filed his Complaint in this matter under 42 U.S.C. § 1983 and

an application to proceed in forma pauperis. [Docs. 1, 2]. In Plaintiff’s IFP application, Plaintiff

attested that he was incarcerated at the Ashe County Jail and that he has no wages. [Doc. 2 at 1].

On March 21, 2019, the Clerk entered an Order for a certified copy of Plaintiff’s most recent trust

fund account statement for the six (6) month period immediately preceding the filling of the

Complaint in accordance with 28 U.S.C. § 1915. [Doc. 3]. The Order was sent the same day to

the Ashe County Detention Center (“Detention Center”) where Plaintiff was detained. The

Detention Center never provided Plaintiff’s most recent trust fund statement and no payments have

been made toward Plaintiff’s $400.00 filing fee. At some point after filing the Complaint in this

matter, Plaintiff was transferred to the custody of the Alleghany County Sheriff’s Office. On or

about May 21, 2019, Plaintiff was released from custody. On June 13, 2019, Plaintiff filed a notice
of change of address with the Court reflecting Plaintiff’s current address in Thornton, Colorado.

[Doc. 8].

       Given that Plaintiff is no longer incarcerated, has relocated, and may no longer be eligible

for IFP status, the Court will order the Plaintiff to either pay the $400.00 filing fee or to file an

Amended Application. Should the Plaintiff choose to file an Amended Application, he should

use and complete in full the Application to Proceed in District Court without Prepaying Fees or

Costs (Long Form) (AO 239), which is available through the Court’s website,

http://www.ncwd.uscourts.gov.

       IT IS, THEREFORE, ORDERED that Plaintiff shall, within thirty (30) days of this

Order, either pay the $400.00 fee to file his Complaint or file an Amended Application, using AO

Form 239, within thirty (30) days of entry of this Order. Failure to pay the fee or to file an

Amended Application within the time required will result in the dismissal of this action

without prejudice.

                                                     Signed: November 17, 2019




                                                 2
